DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 30, 2020 and July 08, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1 and 15, the claims recite the limitations “after the robot traverses through the environment: receiving, at the data processing hardware, a target destination within the environment for the robot to navigate to;…”  It is unclear as to exactly how the robot is traversing before receiving a target destination.  Specifically, Examiner questions if the robot autonomously traversed the environment at random before receiving a target destination, or if the method is repeated such that once a destination has been received and navigated to, i.e. the environment has been traversed, the robot is able to receive a new target destination.  Examiner is interpreting these limitation to mean the latter in an effort to advance prosecution and interpret the claim to be more in line with [0047] of the specification (i.e. the route is generated from a previously recorded map).  

	Regarding claims 2-13 and 16-27, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

	Regarding claim 28, the claims recites a system.  However, the claim does not recite structure relating to a system. Instead, the claim reads as a method.  It is unclear as to exactly what forms the system.  In an effort to advance prosecution, Examiner will interpret this claim to be a method similar to claim 14 instead of a system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 12-13, 15-16, 18-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Macias et al. (US 2019/0220020 A1, hereinafter Macias) in view of Cousins et al. (US 2018/0333853 A1, hereinafter Cousins) and further in view of Park et al. (US 2021/0331315 A1, hereinafter Park).

Regarding claim 1, Macias teaches:
A method (see at least Abstract; Fig. 13, disclosing a method) comprising: 
receiving, at data processing hardware, from at least one sensor in communication with the data processing hardware, sensor data of an environment about a robot while the robot traverses through the environment (see at least Fig. 5, elements 502, disclosing a camera, i.e. at least one sensor, element 508, disclosing a controller, i.e. a data processing hardware; see also [0031]-[0032], disclosing the camera captures images of the environment); 
generating, by the data processing hardware, using the sensor data received while the robot traverses through the environment, a plurality of waypoints (see at least [0032], disclosing generating a map for finding paths to unexplored regions within the environment; see also [0079], disclosing a route generator 542;  [0081], disclosing determining waypoints associated with the route; see also Fig. 9, elements 904, disclosing waypoints) and a plurality of edges (see at least Fig. 9, element 906, disclosing route 906, i.e. edges connecting waypoints), each edge connecting a respective pair of the plurality of waypoints (see at least Fig. 9, element 906, disclosing route 906, i.e. edges connecting waypoints; ALTERNATIVELY: see at least Fig. 7, elements 1, 716, and 722, disclosing nodes, i.e. waypoints, and elements 710, disclosing logical connections, i.e. edges connecting the nodes/waypoints; see also [0057-0062], disclosing the nodes and logical connections make up the free space network which is used to generate one or more paths along which the robot can be freely moved without the occurrence of a collision; [0076], disclosing the candidate locations correspond to the voxel nodes located along the path generated by the path generator);

receiving, at the data processing hardware, a target destination within the environment for the robot to navigate to (see at least [0050], disclosing determining a target location);
determining, by the data processing hardware, a route specification based on a series of waypoints and corresponding edges for the robot to follow for navigating the robot to the target destination (see at least Fig. 5, element 518, disclosing a route builder; [0076], disclosing the candidate locations correspond to the voxel nodes located along the path generated by the path generator; [0079], disclosing generating a route to be followed by the robot), the series of waypoints and corresponding edges selected from the plurality of waypoints and the plurality of edges generated while the robot traversed through the environment (see at least [0062], disclosing candidate paths; [0069], disclosing real time route building as the robot explores and navigates within its environment);…
…
generating, by the data processing hardware, at least one constraint region encompassing at least one goal region, the at least one constraint region establishing boundaries for the robot to remain within while traversing toward the target destination (see at least Fig. 9, element 908, disclosing a bounded error, i.e. a constraint region encompassing waypoints; see also [0081]-[0082], disclosing the dynamic filter 544 determines dynamic constraints of the robot, including the bounded error 908); and 
navigating, by the data processing hardware, the robot to the target destination by traversing the robot through each goal region while maintaining the robot within the at least one constraint region (see Figs. 1-4 and 9; [0034]-[0037], disclosing the robot navigating to the preferred candidate location and/or target location; see also [0082], disclosing dynamic constraints are maintained, including bounded error, i.e. an at least one constraint region).
Macias does not explicitly teach:
after the robot traverses through the environment:…
for each waypoint in the series of waypoints, generating, by the data processing hardware, a goal region encompassing the corresponding waypoint in the route specification;…
However, in the same field of endeavor, autonomous mobile robots, Cousins teaches
after the robot traverses through the environment (See at least Fig. 2, disclosing a repeated process, i.e. the robot traverses a selected route through an environment  to complete a task, then receives a new task; see also [0058]-[0059], disclosing the route determined after receiving the task includes the destination location):   (see also 112(b) rejection above)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to incorporate the teachings of Cousins.  One would have been motivated to make this modification in order to allow the robot to complete more tasks, thus increasing efficiency and use for the robot.
Furthermore, in the same field of endeavor, autonomous mobile robots, Park teaches:
for each waypoint in the series of waypoints, generating, by the data processing hardware, a goal region encompassing the corresponding waypoint in the route specification (see at least Fig. 6; [0127]-[0129], disclosing when the robot arrives near waypoint W2 within an area ER2, the controller determines that the robot went through the waypoint W2, i.e. the area ER2 is a goal region that encompasses the waypoint);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to incorporate the goal/target regions of Park.  One would have been motivated to make this modification in order to prevent a robot from wandering around a waypoint in the case where there are lots of obstacles near a waypoint, as suggested by Park in at least [0123].

Regarding claim 2, the combination of Macias, Cousins and Park teaches:
The method of claim 1, wherein receiving the target destination comprises receiving the target destination from a user device in communication with the data processing hardware (Macias: see at least [0038], disclosing a user interface 506; [0050], disclosing the target location data is provided to the robot via the input devices of the user interface).

Regarding claim 4, the combination of Macias, Cousins and Park teaches:
The method of claim 1, wherein at least one goal region in the route specification comprises a yaw constraint configured to constrain a yaw of the robot within the at least one goal region (Macias: see at least [0081]-[0082], disclosing the dynamic constraints include constraints per axis of the robot, i.e. at least a yaw constraint; Park: see at least Fig. 6, disclosing the area ER2, i.e. a goal region).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to include the yaw constraints (as taught by Macias) to be within the at least one goal region (as taught by Park). One would have been motivated to make this modification in order to prevent a robot from wandering around a waypoint in the case where there are lots of obstacles near a waypoint, as suggested by Park in at least [0123].
(ALTERNATE REJECTION FOR CLAIM 4 BELOW)

Regarding claim 5, the combination of Macias, Cousins and Park teaches:
The method of claim 1, further comprising, when generating the goal region encompassing the corresponding waypoint in the route specification, generating a target region encompassing the target destination, the target region comprising a smaller area than at least one of the generated goal regions (Park: see at least Fig. 5, disclosing an end point; [0117]-[0118]; Table 1, disclosing the end point has an effective area range R_w of 0.5, i.e. an area less than the waypoint regions, i.e. the goal regions; see also Fig. 6, disclosing R_w is the radial distance for the ER).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to include the goal/target regions of Park.  One would have been motivated to make this modification in order to prevent a robot from wandering around a waypoint in the case where there are lots of obstacles near a waypoint, as suggested by Park in at least [0123] or to enable the robot to reach a more precise destination, thus increasing efficiency.

Regarding claim 6, the combination of Macias, Cousins and Park teaches:
The method of claim 5, further comprising, wherein the target region comprises an area smaller than each of the generated goal regions (Park: see at least Fig. 5, disclosing an end point; [0117]-[0118]; Table 1, disclosing the end point has an effective area range R_w of 0.5, i.e. an area less than each of the waypoint regions, i.e. the goal regions; see also Fig. 6, disclosing R_w is the radial distance for the ER).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to include the goal/target regions of Park.  One would have been motivated to make this modification in order to prevent a robot from wandering around a waypoint in the case where there are lots of obstacles near a waypoint, as suggested by Park in at least [0123] or to enable the robot to reach a more precise destination, thus increasing efficiency.

Regarding claim 7, the combination of Macias, Cousins and Park teaches:
The method of claim 1, wherein the at least one constraint region encompasses two goal regions (Macias: see at least Fig. 9, disclosing the bounded error, i.e. the constrain region, encompasses waypoint w1 and w2, i.e. two goal regions).

Regarding claim 8, the combination of Macias, Cousins and Park teaches:
The method of claim 7, wherein generating the at least one constraint region comprises aligning the at least one constraint region with the corresponding edge connecting the pair of waypoints each encompassed by a respective one of the two goal regions encompassed by the at least one constraint region (Macias: See at least Fig. 9, disclosing the bounded error, i.e. the constrain region, is parallel, i.e. aligned, with the edges connecting the waypoints).

Regarding claim 10, the combination of Macias, Cousins and Park teaches:
The method of claim 1, wherein at least one of the goal regions is configured to ensure localization information from previously captured sensor data is valid (Macias: see at least [0035], disclosing the robot generating a map representing the identified free space area(s), translating a path from the generated map into one or more candidate location(s), determining a preferred candidate location, and routing the robot 102 to the preferred candidate location each time the pose of the robot 102 is modified).

Regarding claim 11, the combination of Macias, Cousins and Park teaches:
The method of claim 1, wherein the at least one constraint region comprises route cost information (Macias: see at least [0081]-[0082], disclosing dynamic constraints, i.e. route cost information, including maximum values for velocity, acceleration, and jerk; Alternatively, Cousins: see at least [0050]-[0055], disclosing costs associated with a graph of nodes connected by edges).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to include cost information, as taught by Cousins.  One would have been motivated to make this modification in order to adjust a variable cost of a feature item, allowing for more efficient navigation, as suggested by cousins in at least [0051].

Regarding claim 12, the combination of Macias, Cousins and Park teaches:
The method of claim 1, further comprising: receiving input from a user directing the robot to move about the environment (Macias: see at least [0044], disclosing user input devices 512; [0050], disclosing providing target location data to the robot via the input device 512, i.e. a user provides input that directs a robot to a location);
and as the robot moves about the environment, capturing the sensor data of the environment (Macias: see at least [0040], disclosing a camera 502; [0047], disclosing the camera captures a depth image in response to the robot arriving at a candidate location, i.e. while the robot moves through the environment).

Regarding claim 13, the combination of Macias, Cousins and Park teaches:
The method of claim 1, wherein the at least one sensor comprises an image sensor comprising one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor. (Macias: see at least [0031], disclosing the camera is a stereo camera).

Regarding claim 15, Macias teaches:
A system comprising:
data processing hardware (see at least Fig. 5, element 508, disclosing a controller, i.e. a data processing hardware); 
and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising (see at least Fig. 5, element 510; [0038], disclosing a memory 510; see also [0045]): 
receiving, at data processing hardware, from at least one sensor in communication with the data processing hardware, sensor data of an environment about a robot while the robot traverses through the environment (see at least Fig. 5, elements 502, disclosing a camera, i.e. at least one sensor, element 508, disclosing a controller, i.e. a data processing hardware; see also [0031]-[0032], disclosing the camera captures images of the environment); 
generating, by the data processing hardware, using the sensor data received while the robot traverses through the environment, a plurality of waypoints (see at least [0032], disclosing generating a map for finding paths to unexplored regions within the environment; see also [0079], disclosing a route generator 542;  [0081], disclosing determining waypoints associated with the route; see also Fig. 9, elements 904, disclosing waypoints) and a plurality of edges (see at least Fig. 9, element 906, disclosing route 906, i.e. edges connecting waypoints), each edge connecting a respective pair of the plurality of waypoints (see at least Fig. 9, element 906, disclosing route 906, i.e. edges connecting waypoints; ALTERNATIVELY: see at least Fig. 7, elements 1, 716, and 722, disclosing nodes, i.e. waypoints, and elements 710, disclosing logical connections, i.e. edges connecting the nodes/waypoints; see also [0057-0062], disclosing the nodes and logical connections make up the free space network which is used to generate one or more paths along which the robot can be freely moved without the occurrence of a collision; [0076], disclosing the candidate locations correspond to the voxel nodes located along the path generated by the path generator);

receiving, at the data processing hardware, a target destination within the environment for the robot to navigate to (see at least [0050], disclosing determining a target location);
determining, by the data processing hardware, a route specification based on a series of waypoints and corresponding edges for the robot to follow for navigating the robot to the target destination (see at least Fig. 5, element 518, disclosing a route builder; [0076], disclosing the candidate locations correspond to the voxel nodes located along the path generated by the path generator; [0079], disclosing generating a route to be followed by the robot), the series of waypoints and corresponding edges selected from the plurality of waypoints and the plurality of edges generated while the robot traversed through the environment (see at least [0062], disclosing candidate paths; [0069], disclosing real time route building as the robot explores and navigates within its environment);…
…
generating, by the data processing hardware, at least one constraint region encompassing at least one goal region, the at least one constraint region establishing boundaries for the robot to remain within while traversing toward the target destination (see at least Fig. 9, element 908, disclosing a bounded error, i.e. a constraint region encompassing waypoints; see also [0081]-[0082], disclosing the dynamic filter 544 determines dynamic constraints of the robot, including the bounded error 908); and 
navigating, by the data processing hardware, the robot to the target destination by traversing the robot through each goal region while maintaining the robot within the at least one constraint region (see Figs. 1-4 and 9; [0034]-[0037], disclosing the robot navigating to the preferred candidate location and/or target location; see also [0082], disclosing dynamic constraints are maintained, including bounded error, i.e. an at least one constraint region).
Macias does not explicitly teach:
after the robot traverses through the environment:…
for each waypoint in the series of waypoints, generating, by the data processing hardware, a goal region encompassing the corresponding waypoint in the route specification;…
However, in the same field of endeavor, autonomous mobile robots, Cousins teaches
after the robot traverses through the environment (See at least Fig. 2, disclosing a repeated process, i.e. the robot traverses a selected route through an environment  to complete a task, then receives a new task; see also [0058]-[0059], disclosing the route determined after receiving the task includes the destination location):   (see also 112(b) rejection above)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to incorporate the teachings of Cousins.  One would have been motivated to make this modification in order to allow the robot to complete more tasks, thus increasing efficiency and use for the robot.
Furthermore, in the same field of endeavor, autonomous mobile robots, Park teaches:
for each waypoint in the series of waypoints, generating, by the data processing hardware, a goal region encompassing the corresponding waypoint in the route specification (see at least Fig. 6; [0127]-[0129], disclosing when the robot arrives near waypoint W2 within an area ER2, the controller determines that the robot went through the waypoint W2, i.e. the area ER2 is a goal region that encompasses the waypoint);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to incorporate the goal/target regions of Park.  One would have been motivated to make this modification in order to prevent a robot from wandering around a waypoint in the case where there are lots of obstacles near a waypoint, as suggested by Park in at least [0123].

Regarding claim 16, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 18, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 19, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Regarding claim 20, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Regarding claim 21, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Regarding claim 22, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Regarding claim 24, the claim recites analogous language to claim 10 above, and is therefore rejected under the same premise.
Regarding claim 25, the claim recites analogous language to claim 11 above, and is therefore rejected under the same premise.

Regarding claim 26, the claim recites analogous language to claim 12 above, and is therefore rejected under the same premise.

Regarding claim 27, the claim recites analogous language to claim 13 above, and is therefore rejected under the same premise.

Claims 3-4, 9, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Macias in view of Cousins, Park, and further in view of Ogawa et al. (JP 2015080832 A, hereinafter Ogawa. English translation provided).

Regarding claim 3, the combination of Macias, Cousins and Park teaches:
The method of claim 1, wherein traversing the robot through each goal region comprises traversing (Macias: see at least [0081]-[0082], disclosing the dynamic constraints include constraints per axis of the robot, i.e. at least a yaw configuration).
The combination does not explicitly teach:
a center point of the robot…
However, in the same field of endeavor, robot navigation and control, Ogawa teaches:
traversing a center point of the robot through each goal region with a valid yaw configuration (see at least para. 22, disclosing the position of the robot is measured from the center of gravity position; see also Fig. 3; Para. 49-51, disclosing the robot moving to waypoints; Fig. 6(b) and para. 79-80, and 83, disclosing controlling the position and angle of approach, i.e. the yaw of the robot, of the ascending staircase space to be within a first angle θ1, i.e. a valid yaw).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to incorporate traversing a center point of the robot through each goal region with a valid yaw configuration.  One would have been motivated to make this modification in order to provide a precise location for the robot and to better align the robot for the next waypoint, thus increasing efficiency.

Regarding claim 4, the combination of Macias, Cousins and Park teaches:
The method of claim 1,…
Furthermore, in the same field of endeavor, robot navigation and control, Ogawa teaches: a yaw constraint configured to constrain a yaw of the robot within [a region] (see at least Fig. 6(b) and para. 79-80, and 83, disclosing controlling the position and angle of approach, i.e. the yaw of the robot, of the ascending staircase space to be within a first angle θ1, i.e. a yaw constraint).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified any goal region of Macias and Park to incorporate yaw constraints as taught by Ogawa.  One would have been motivated to make this modification to better align the robot for the next waypoint, as suggested by Ogawa in at least para. 79.

Regarding claim 9, the combination of Macias, Cousins and Park teaches:
The method of claim 1,…
The combination does not explicitly teach:
wherein at least one of the goal regions is configured to cause the robot to align with a terrain feature prior to the robot traversing the terrain feature.
However, in the same field of endeavor, robot navigation and control, Ogawa teaches:
cause the robot to align with a terrain feature prior to the robot traversing the terrain feature (See at least Fig. 3; Para. 59, disclosing the position and posture of the robot is set to a position and posture suitable for entering the staircase S2, i.e. the robot is aligned with the staircase, i.e. a terrain feature, prior to entering the staircase).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the goal region of Macias and Park to incorporate aligning with a terrain feature, as taught by Ogawa.  One would have been motivated to make this modification in order to allow the robot to enter the staircase in the center, thus lowering the risk of the robot falling off the staircase while traversing. 

Regarding claim 17, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 18, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 23, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Macias in view of Park,

Regarding claim 14, Macias teaches:
A method  (see at least Fig. 13, disclosing a method) comprising:
receiving, at data processing hardware, a navigation request requesting a robot to navigate from a current location in a robot environment to a target destination in the robot environment (see at least Fig. 5, element 508, disclosing a controller, i.e. a data processing hardware; [0050], disclosing providing target location data to the robot via the input device 512, i.e. a user provides input that directs a robot to a location);
determining, by the data processing hardware, a route specification for navigating the robot from the current location to the target destination within the robot environment (see at least [0033]-[0034], disclosing the robot generates a route extending between a reference location and a preferred candidate location and/or the target location 116), the route specification comprising a series of waypoints and corresponding edges each interconnecting a respective pair of the series of waypoints (see at least Fig. 9, element 906, disclosing route 906, i.e. edges connecting waypoints; ALTERNATIVELY: see at least Fig. 7, elements 1, 716, and 722, disclosing nodes, i.e. waypoints, and elements 710, disclosing logical connections, i.e. edges connecting the nodes/waypoints; see also [0057-0062], disclosing the nodes and logical connections make up the free space network which is used to generate one or more paths along which the robot can be freely moved without the occurrence of a collision; [0076], disclosing the candidate locations correspond to the voxel nodes located along the path generated by the path generator);
generating, by the data processing hardware, at least one constraint region encompassing at least one goal region, the at least one constraint region establishing boundaries for the robot to remain within while traversing toward the target destination (see at least Fig. 9, element 908, disclosing a bounded error, i.e. a constraint region encompassing waypoints; see also [0081]-[0082], disclosing the dynamic filter 544 determines dynamic constraints of the robot, including the bounded error 908);
 and navigating, by the data processing hardware, the robot from the current location to the target destination by traversing the robot through each goal region while maintaining the robot within the at least one constraint region (see Figs. 1-4 and 9; [0034]-[0037], disclosing the robot navigating to the preferred candidate location and/or target location; see also [0082], disclosing dynamic constraints are maintained, including bounded error, i.e. an at least one constraint region).
Macias does not explicitly teach:
for each waypoint in the series of waypoints, generating, by the data processing hardware, a goal region encompassing the corresponding waypoint in the route specification;…
However, in the same field of endeavor, autonomous mobile robots, Park teaches:
for each waypoint in the series of waypoints, generating, by the data processing hardware, a goal region encompassing the corresponding waypoint in the route specification (see at least Fig. 6; [0127]-[0129], disclosing when the robot arrives near waypoint W2 within an area ER2, the controller determines that the robot went through the waypoint W2, i.e. the area ER2 is a goal region that encompasses the waypoint);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Macias to incorporate the goal/target regions of Park.  One would have been motivated to make this modification in order to prevent a robot from wandering around a waypoint in the case where there are lots of obstacles near a waypoint, as suggested by Park in at least [0123].

Regarding claim 28, the claim recites analogous language to claim 14 above, and is therefore rejected under the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. (US 8,515,612 B2), disclosing route planning for an autonomous robot.
Watabe (US 2013/0178983 A1), disclosing yaw constraints for a robot.
Bruemmer et al. (US 2008/0009965 A1), disclosing autonomous robotic navigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664


/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664